713 N.W.2d 252 (2006)
474 Mich. 1065
John E. SCALISE, Individually and as Parent, Guardian, and Next Friend of Benjamin Scalise, a Minor, Plaintiffs-Appellants,
v.
BOY SCOUTS OF AMERICA and Mt. Pleasant Public Schools, Defendants-Appellees.
Docket No. 128085. COA No. 244883.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of July 8, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., recuses himself from this case on the basis of the nature of his current participation with the defendant organization.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.
*253 WEAVER, J., dissents and states as follows:
I do not participate in deciding plaintiff's motion to reconsider the denial of plaintiff's motion to disqualify Chief Justice Taylor. As I stated in my dissent to the order entered in this matter on July 8, 2005, I oppose the entry of any order in this case at this time until this Court addresses, resolves, and makes clear for all to know the proper procedures for handling motions for the recusal of Supreme Court justices from participation in a case. See Scalise v. Boy Scouts of America, 473 Mich. 853, 700 N.W.2d 360 (2005). For that reason, I do not decide or address the merits of the motion for reconsideration of the Court's denial of plaintiff's application for leave to appeal.